Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This application is a Continuation of application 15084927, now Patent 10581687.
This action is responsive to the amendment filed on 1/15/2021 where Applicant amended the claims and cancelled claims 2 and 15. Claims 1,3-14,16-20 remain pending.

Response to Arguments
Applicant’s arguments, filed 1/15/21, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made based on Ellappan and also based upon Langer.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,3-12,20 rejected under 35 U.S.C. 103 as being unpatentable over Panuganty et al (US Publication No 20130263209) in view of Ellappan et al (US Publication 20180176088)
In reference to claim 1, Panuganty teaches a method comprising:

pushing, by the policy engine, a policy associated with the application to a first probe agent executing on the first host device, and to a second probe agent executing on the second host device (see at least paragraphs 49,50, and 66 second half, where Panuganty teaches policies for the various VMs);
monitoring, by the first probe agent, a metric associated with the first host device, wherein monitoring the metric is performed across each of a plurality of virtual computing instances executing on the first host device (see at least paragraphs 73,80, where Panuganty teaches monitoring conditions across each machine);
analyzing the metric, by the first probe agent, to determine if conditions of a rule are met (see at least paragraphs 74,81, where Panuganty teaches analyzing the metrics and conditions);
taking an action, by the first probe agent and on the first host device, to implement the policy on the first host device in response to determining that the conditions of the rule are met; and monitoring, by the first probe agent and after taking the action, the metric across each of the plurality of virtual computing instances (see at least paragraphs 75,78, where Panuganty teaches implementing actions in response to the conditions in view of the policies), wherein taking the action includes instantiating an additional virtual computing instance (see at least paragraph,82, where Panuganty teachesprovisioning a new VM).
Panuganty fails to explicitly teach wherein taking the action includes instantiating an additional virtual computing instance on the first host device, and monitoring the additional 
In reference to claim 3, this is taught by Ellappan, see at least paragraph 13.
In reference to claim 4, this is taught by Ellappan, see at least paragraph 14.
In reference to claim 5, this is taught by Ellappan, see at least paragraphs 19,20, where Ellappan teaches monitoring and analyzing the metrics across the VNFs, and adjusting the VNFs based on the monitoring.
In reference to claim 6, this is taught by Ellappan, see at least paragraphs 13,14, where Ellappan teaches monitoring and analyzing the metrics across the VNFs, and adjusting the VNFs based on the monitoring.
In reference to claim 7, this is taught by Ellappan, see at least paragraph 13 lines 10-15.
In reference to claim 8, this is taught by Panuganty, see at least paragraphs 74,80.
In reference to claims 9-12, this is taught by Panuganty, see at least paragraphs 32,40.
Claim 20 correspond to claim 1 and is a slight variations thereof; and is accordingly rejected based upon the same rationale as given for claim 1.
Claims 13,14,16-19 rejected under 35 U.S.C. 103 as being unpatentable over Panuganty et al (US Publication No 20130263209) in view of Langer et al (US Publication 20170315836)
In reference to claim 13, Panuganty teaches a system comprising:
a storage system; and processing circuitry having access to the storage device (see at least paragraph 25) and configured to: 
monitor, within a network, operation of an application across each of a plurality of host devices, including a first host device and a second host device (see at least paragraphs 73,78),
push a policy associated with the application to a first probe agent executing on the first host device, and to a second probe agent executing on the second host device (see at least paragraphs 49,50,66),
monitor a metric associated with the first host device, wherein monitoring the metric is performed across each of a plurality of virtual computing instances executing on the first host device (see at least paragraphs 73,80),
analyze the metric to determine if conditions of a rule are met (see at least paragraphs 74,81),
take an action, on the first host device, to implement the policy on the first host device in response to determining that the conditions of the rule are met, monitor, after taking the action, the metric across each of the plurality of virtual computing instances (see at least paragraphs 75,78,82),  
Panuganty fails to explicitly teach wherein taking the action includes moving one of the plurality of virtual computing instances executing on the first host device to the second host 
However, Langer teaches migrating a virtual machine from one location to another (Langer, at least paragraph 62) and also teaches monitor the virtual machines upon completion of the migration (Langer, at least paragraph 63) for the purpose of maintaining the performance level of virtual machines and avoiding service level degradation (see Langer, at least paragraph 6). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify Panuganty based on the teaachings of Langer for the purpose of maintaining the performance level of virtual machines and avoiding service level degradation.
Claims 14,16-19 correspond to claims 1,3-12 and are slight variations thereof; and are accordingly rejected based upon the same rationale as given for claims 1,3-12.


Conclusion
For any subsequent response that contains new/amended claims, Applicant is required to cite its corresponding support in the specification.  (See MPEP chapter 2163.03 section (I.) and chapter 2163.04 section (I.) and chapter 2163.06) Applicant may not introduce any new matter to the claims or to the specification.
In formulating a response/amendment, Applicant is encouraged to take into consideration the prior art made of record but not relied upon, as it is considered pertinent to applicant's disclosure. See attached Form 892.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMY M OSMAN whose telephone number is (571)272-4008.  The examiner can normally be reached on Mon-Fri, 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ramy M Osman/
Primary Examiner, Art Unit 2457
March 12, 2021